1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      STANLEY K. ANTHORY,
4
                           Plaintiff,
5                                                        2:19-cv-00044-RFB-VCF
      vs.                                                ORDER
6     PIONEER/MAC, INC.,
7                          Defendant.
8           Before the court is Plaintiff’s Motion for Local Rule1-1 Status Conference Regarding Outstanding
9    Class Discovery Ordered on October 4, 2019 (ECF No. 38).
10          Accordingly,
11          IT IS HEREBY ORDERED that a hearing on Plaintiff’s Motion for Local Rule1-1 Status
12   Conference Regarding Outstanding Class Discovery Ordered on October 4, 2019 (ECF No. 38) is
13   scheduled for 10:00 AM, February 14, 2020, in Courtroom 3D.
14          DATED this 21st day of January, 2020.
                                                                _________________________
15
                                                                CAM FERENBACH
16                                                              UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25
